      Case 2:19-cv-00040 Document 12 Filed in TXSD on 02/12/19 Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 12, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JULIETA GARIBAY, et al,                      §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-040
                                             §
DAVID WHITLEY, et al,                        §
                                             §
        Defendants.                          §

                                         ORDER

       This action, filed on February 2, 2019, is a challenge to the Texas Secretary of

State’s use of Election Advisory No. 2019-02, “Use of Non-U.S. Citizen Data obtained

from the Department of Public Safety” (dated January 25, 2019).             The Advisory

contained a list of registered voters whose citizenship has been questioned. Plaintiffs

seek to certify a class of all United States citizens whose names appeared on that list in

order to challenge its use to investigate and cancel voter registrations.         Additional

organizational Plaintiffs join the challenge on behalf of the persons for whom they

advocate and programs they pursue in the effort to promote the right to vote.

       On January 29, 2019, four days prior to the filing of this action, a different set of

plaintiffs filed a challenge to the Advisory in Texas League of United Latin American

Citizens v. David Whitley, in his Official Capacity as Texas Secretary of State, Civil

Action No. 5:19-cv-74 in the Western District of Texas. That case is pending before

Judge Fred Biery. Plaintiffs in that case also seek to certify a class of all United States

citizens whose names appear on the list accompanying the Advisory in order to challenge

1/2
      Case 2:19-cv-00040 Document 12 Filed in TXSD on 02/12/19 Page 2 of 2



its use for investigating and canceling voter registrations. Likewise, the Western District

case includes organizational plaintiffs representing their constituents and programs.

       In their “Motion to Dismiss or in the Alternative Stay Litigation or Transfer

Venue,” the Defendants here have raised the first-to-file rule, arguing that this Court

should stay, transfer, or dismiss this action in deference to the previously-filed Western

District case. D.E. 10, pp. 23-25. The Court has determined that the applicability of the

first-to-file rule should be determined before any other issue in this case. The Court

deems the briefing in Defendants’ motion to dismiss (D.E. 10, pp. 23-25) as the opening

brief. Plaintiffs are ORDERED to file their response to that portion, and that portion

only, on or before February 21, 2019.

       ORDERED this 12th day of February, 2019.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
